DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) filed on 11/01/2019 and 11/04/2019 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner. An initialed copy accompanies this Office Action.  
Drawings
The drawings filed on 11/01/2019 have been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out 
Claims 1-9 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, and 10-12 of copending Application No. 16/671,750 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application ‘750 discloses an article comprising a substrate and a plurality of encapsulates containing all the claimed features of the instant invention. The article of the reference application ‘750 anticipates the claimed invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-9 and 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/580,601 (reference application) in view of US 2018/0354037 A1 (hereinafter Thuo’037). The reference application ‘652 discloses an article comprising a core shell liquid metal encapsulate .
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0354037 A1 (Thuo’037) in view of US 2016/0317992 A1 (hereinafter Thuo’992).
Regarding claim 1, Thuo’037 discloses an article comprises of a liquid metallic core shell is deposited on to a substrate by printing (See [0028]) wherein the substrate can include thin film material and fibrous material such as polyterefluoroethylen (PTFE) sheet and polypropylene sheet (See [0033]). 
Thuo’037 failed to disclose the liquid metallic core shell comprises the specific components of a) liquid metal core, b) shell, and c) multi-functional ligands as required in the instant claim.
Thuo’992 discloses core-shell particles (an encapsulate) comprises a liquid metal core surrounded by at least one layer 
Thuo’992 also discloses that the organic material attached to inorganic shell material to form ligands (See [0035]) and function as an anchoring group (head group) includes thiols and phosphonic acid (See [0054] and [0055]). Thuo’992 discloses that the core-shell particle (the claimed encapsulated) comprises at 
 Thuo’992 discloses that the core-shell particles includes one or more layers of organic material(s) that are cross-linked (See [0034]). Thuo’992 further discloses that the core-shell particles can self-assemble to form chains structure and hexagonally packed structure (See Figures 8-9 and [0056]). Thuo’992 discloses that the organic material having multiple binding functional groups to use one functional group to bind to the metal oxide shell while leaving others available for attachment and/or providing other functionalities (See [0055]). Thuo’992 also discloses that the organic ligand material can cross-link via hydrogen bonding (See [0034] and [0055]). Thus, once the particles are in contact with another particle, the available organic ligand materials are free to attach to the metal oxide shell of the contact particle and/or the organic 
Furthermore, the combination of Thuo’037 and Thuo’992 disclose an article (the claimed substrate) comprises all the claimed components; therefore, a person skilled in the art would have a reasonable expectation that the article of the prior art would have the same properties as claimed, i.e., attachment strength and failure strain.
Thuo’037 is combined with Thuo’992 because they both are to a liquid metallic core-shell particle useful in ink. Therefore, it would have been obvious for a skilled artisan to formula the article (the claimed substrate) of Thou’037 by printing the liquid metallic core-shell particle of Thuo’992 onto the substrate of Thuo’037 and the results would have been predictable because Thuo’037 such an article can be form by depositing liquid metallic core-shell particle onto a substrate.   
Regarding claim 2, Thuo’992 discloses that the liquid core includes gallium-indium (Ga/In) and galinsten (Ga/In/Sn) (See [0030]). The shell is an oxide of the same metal, i.e., gallium oxide (See [0031] and [0042]). The organic ligand material includes phosphonic acid (See [0054]).

Regarding claim 4, Thuo’992 discloses that the core-shell particle having a diameter (a principle dimension) of about 6.4 nm to about 10 microns (See [0037]).
Regarding claim 5, Thuo’992 discloses that the organic material having multiple binding functional groups (*) to bind to the metal oxide shell while leaving others available for attachment and/or providing other functionalities (See [0055]). Thuo discloses that the organic material comprises carboxylic acid (C-O), thiol (C-S), and phosphonic acid (C-P-O) (See [0054]). Thuo’992 further discloses that the carboxylic acid (the claimed X segment) may include functional substitutes (the claimed R segment) including ester and amide groups (See [0034]).
Regarding claim 6, Thuo’992 discloses that the liquid core and metal oxide shell (inorganic material) are metal. Thuo’992 further discloses that the organic material (ligand) is 5-10% of the inorganic material (core and shell materials) (See [0049]). Therefore, the amount of metal (inorganic material) based on the particle is 90-95%.
Regarding claims 7-9, Thuo’992 discloses a core-shell particle comprising of liquid metal encapsulated forming a In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (fed. Cir. 1990). See MPEP 2112.01 II. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." 
Regarding claim 10, Thuo’037 discloses that the substrate comprises thin film material and fibrous material (See [0033]).
Regarding claim 11, Thuo’037 discloses a battery (powder source) is connected to LED, which is connected to the substrate (See [0076] and [0077]). Thus, the substrate is indirectly connected to a power source (battery) as claimed.
Regarding claim 12, Thuo’037 discloses that the substrate is useful in a vehicle (automotive), electronic devices, and aerospace applications (See [0094]). 

Regarding claim 14, claim 13 is incorporated herein as set forth above. Thuo’992 discloses that the combination is forcefully mixed (agitated) and removing at least a portion of the plurality of core-shell particles from the suspension by method including settling, filtration (removed by dialysis with a solvent), and centrifugation (See [0009] and [0053]). The core-shell particles are dispersed in a second carrier fluid (fresh solvent) (See [0010]).
. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082.  The examiner can normally be reached on M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571) 272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KHANH T NGUYEN/Primary Examiner, Art Unit 1761